 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2:18-cv-2424 DB P
12                        Plaintiff,
13           v.                                         ORDER
14    EDMUND F. BRENNAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983. (See ECF No. 1). This proceeding was referred to this court by Local Rule 302 pursuant

19   to 28 U.S.C. § 636(b)(1).

20          Plaintiff has neither paid the filing fee for this action nor requested leave to proceed in

21   forma pauperis pursuant to 28 U.S.C. § 1915. Review of court records reveals that on at least

22   three occasions lawsuits filed by the plaintiff have been dismissed on the grounds that they were

23   frivolous or malicious or failed to state a claim upon which relief may be granted:

24          •     Bonilla v. Lively, No. 4:11-cv-3180 CW (N.D. Cal. Oct. 25, 2011);

25          •     Bonilla v. Goodman, No. 4:11-cv-[3206] CW (N.D. Cal. filed Oct. 25, 2011);

26          •     Bonilla v. Baptist, No. 4:11-cv-3398 CW (N.D. Cal. filed Oct. 25, 2011);

27          •     Bonilla v. FBI, No. 4:11-cv-3631 CW (N.D. Cal. filed Oct. 25, 2011);

28          •     Bonilla v. Pacific Growers, No. 4:11-cv-4334 CW (N.D. Cal. filed Oct. 25, 2011);
                                                        1
 1           •   Bonilla v. Baptist, No. 4:11-cv-4335 CW (N.D. Cal. filed Oct. 25, 2011);

 2           •   Bonilla v. Keyes, No. 4:11-cv-4534 CW (N.D. Cal. filed Oct. 25, 2011);

 3           •   Bonilla v. Rand Investigation, No. 4:11-cv-4731 CW (N.D. Cal. filed Oct. 25, 2011),

 4               and

 5           •   Bonilla v. Rule, No. 4:11-cv-4737 CW (N.D. Cal. filed Oct. 25, 2011).

 6   (See In re Steven Bonilla (Bonilla v. Lively), No. 4:11-cv-3180 CW (N.D. Cal. filed Oct. 25,

 7   2011)) (brackets added).

 8           Plaintiff is therefore precluded from proceeding in forma pauperis in this action unless

 9   plaintiff is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff

10   has not alleged any facts which suggest that he is under imminent danger of serious physical

11   injury. (See generally ECF No. 1). Thus, plaintiff must submit the appropriate filing fee in order

12   to proceed with this action.

13           In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

14   within twenty-one days from the date of this order, the appropriate filing fee. Plaintiff’s failure to

15   comply with this order will result in a recommendation that this action be dismissed.

16   Dated: October 25, 2018

17

18

19

20
21   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/boni2424.1915g.noifp
22

23

24

25

26
27

28
                                                             2
